The following is an examiner's statement of reasons for allowance: there is no teaching or suggestion in the prior art of record for a cigarette valet comprising a base portion including a pair of opposed side walls, a pair of opposed end walls, a top wall, an opposed bottom wall, the base portion defines an interior compartment, one of the side walls comprises a first flange defining a first recess between the first flange and the top wall, and one of the end walls comprises a second flange defining a second recess between the second flange and the top wall; a substantially triangular receptacle including a first flange and a second flange, the first flange and the second flange of the receptacle being slidably received in the first recess and the second recess respectively of the base portion so the receptacle is selectably attachable to the base portion; and a drawer including at least one bin and the drawer being slidably disposed within the interior compartment of the base portion and others as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."








	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736